Citation Nr: 1517770	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the Veteran's disability rating for his service-connected right knee degenerative joint disease from noncompensable to 10 percent.  


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his representative, that he wanted to withdraw his appeal for a disability rating greater than 10 percent for his service-connected right knee degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his representative, that he wanted to withdraw his appeal for a disability rating greater than 10 percent for his service-connected right knee degenerative joint disease.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeal has been withdrawn.


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease is dismissed.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


